Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to after final amendments filed 12/28/2020.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled " AIR CONDITIONER” is in the field of air flow controlling means for air conditioners.  The primary reason for allowance of claim 1 is the apparatus includes, in addition to the other claimed features, a blade configured to open and close the air conditioner air outlet, the blade having a plurality of through holes and the blade being positionable by a motor to each of the operating modes that include a still air mode such that the fan is activated and air flows through the plurality of through holes while the blade covers the air outlet, a long air flow mode wherein the blade is positioned and the fan activated to flow air out along the ceiling and a routine mode wherein the blade is positioned and the fan activated to flow air downwards away from the ceiling.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762